DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2021 has been entered.
 	Claim 5 is canceled; claims 1, 3 – 4, 7 – 28 and 30 are pending; claims 25 – 28 and 30 are withdrawn from consideration; claims 1, 3 – 4,  7 – 24 have been considered on the merits (see Election/Restrictions below).  All responses have been fully considered.


Claim Rejections - 35 USC § 103
Previous rejections under 35 U.S.C. 103 are withdrawn due to applicant’s amendment and reply.  Specifically, while the prior art teaches applying pulsed electric fields (PEF) in various waveforms such as sinusoidal (an oscillation wave) and exponential decay to microorganisms (Teissie, 0048), the prior art does not teach or suggest applying the specifically claimed waveforms at the claimed field strength to microorganisms in a culture medium during culture thereof.  Rather, both the prior art and general state of the art teach and suggest removing 


Election/Restrictions
The elected species as set forth in Applicant’s reply filed May 20, 2020 is allowable.  Thus, search and examination has been extended to non-elected species, pursuant to MPEP 803.02 III C 2.  Moreover, this application is in condition for allowance except for the presence of claims 25 – 28 and 30 directed to inventions not elected without traverse.  
Accordingly, claims 25 – 28 and 30 have been cancelled.


Allowable Subject Matter
Claims 1, 3 – 4 and 7 – 24 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699